Citation Nr: 0705687	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-14 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of overpayment of death 
pension in the amount of $640.00.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945, and died in January 1998.  The appellant is his widow.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Pension Center at the Regional Office in Milwaukee, 
Wisconsin (RO).


FINDINGS OF FACT

1.  A rating decision of April 1998 granted entitlement to 
death pension, effective from March 1, 1998.   

2.  The appellant reported in January 2003 that she received 
an insurance settlement award in the amount of $109,000.00, 
earlier in January 2003.

3.  In September 2003, VA notified the appellant that her VA 
pension benefits would be terminated due to excessive income, 
and that it would be determined if an overpayment had been 
incurred.

4.  In October 2003, VA notified the appellant that an 
overpayment of $640.00 in unwarranted death pension benefits 
had been created.  

5.  In June 2004, the Debt Management Committee on Waivers 
denied the appellant's request for a waiver of recovery of 
overpayment.

6.  Review of the record reveals that while there is no 
evidence of fraud, misrepresentation, or bad faith on the 
part of the appellant, the evidence shows that recovery of 
the indebtedness will not violate the principles of equity 
and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of VA 
death pension benefits, in the amount of $640.00, have not 
been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that those provisions pertaining to VA's duties to notify and 
to assist do not apply to Chapter 53 of Title 38 of the 
United States Code, and questions pertaining to the waiver of 
recovery of an indebtedness due VA.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  Therefore, the Board will not 
address whether VA's duties to notify and to assist have been 
satisfied in this case.

Under the applicable governing legal criteria, the maximum 
rate of death pension is reduced by the amount of the 
countable income of the beneficiary.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. § 3.23 (2006).  In determining income 
for purposes of entitlement to pension under the improved 
pension program, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. § 
3.272.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 
(2006).  Certain expenses, including unreimbursed medical 
expenses, may be deducted from countable annual income during 
the 12-month annualization period in which they were paid.  
38 C.F.R. § 3.272 (2006).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived provided there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and it is also determined that recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a), (b), (c) (West 2002); 38 C.F.R. § 1.963 (2006).  
The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, and 
should consist of an outcome that is fair to both the obligor 
and the Federal Government.  See 38 C.F.R. § 1.965 (2006).

In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive: (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the debtor (i.e., whether withholding of 
benefits or recovery would nullify the objective for which 
the benefits were intended); (5) the unjust enrichment of the 
debtor; and (6) whether the debtor changed positions to 
his/her detriment in reliance upon a granted VA benefit 
(including whether reliance on benefits results in 
relinquishment of a valuable right, or incurrence of a legal 
obligation).  See 38 C.F.R. § 1.965(a); see also Narron v. 
West, 13 Vet. App. 223, 228 (1999), citing Ridings v. Brown, 
6 Vet. App. 544 (1994) (VA must address all relevant factors 
in determining whether to exercise its equitable discretion 
in a waiver of indebtedness claim).

In this case, the appellant was awarded death pension by an 
April 1998 rating decision, effective March 1, 1998.  In 
January 2003, the appellant notified the RO that she had 
received a one-time lump sum payment of $109,000.00 as part 
of an injury settlement.  In September 2003, the RO notified 
the appellant that since her income level had changed, her 
pension would be adjusted, and that an overpayment may have 
been incurred.  In October 2003, the RO notified the 
appellant that an overpayment had been incurred in the amount 
of $640.00.  In a December 2003 letter, the appellant 
requested a waiver of recovery of the overpayment, stating 
that she had used $48,500.00 of the original settlement 
amount to purchase a home, and that the remainder was placed 
in a savings account for her expenses.  The appellant's 
request was denied by the Committee on Waivers in June 2004.  
In her July 2004 notice of disagreement, the appellant 
notified the RO that she had recently become the legal 
guardian for her two grandchildren, and that the additional 
expenses involved therein would cause undue hardship if the 
overpayment waiver were not granted.

The Board notes that the appellant's 2 grandchildren, of whom 
she is the legal guardian, cannot be considered her 
dependants for VA purposes.  The term "adopted child" means 
a child adopted pursuant to a final decree of adoption and 
includes, as of the date of death of a veteran, such a child 
who was adopted by the veteran's spouse under a decree issued 
within two years of the veteran's death.  See 38 C.F.R. §§ 
3.57(c) and (c) (2) (2006).  Evidence of the relationship 
must be shown by a copy of the decree of adoption.  38 C.F.R. 
§ 3.210(c) (2006).  As noted above, the veteran died in 
January 1998.  The appellant was awarded legal guardianship 
of her two grandchildren in July 2004, and she was notified 
by the RO in October 2004 that she could not count them as 
dependents unless she provided them with a copy of an 
interlocutory adoption decree or adoptive placement 
agreement.  Review of the record does not show evidence that 
the appellant ever submitted the decree of adoption.  

In this case, there is no evidence to show that the 
overpayment in question resulted from fraud, 
misrepresentation, or bad faith.  The appellant notified VA 
that she had received the $109,000.00 one-time lump sum 
injury settlement payment only a few days after it had been 
awarded in early January 2003.  This was fully in accordance 
with the instructions on the past pension award letters 
informing her that she must immediately notify VA of any 
change in her income.  The appellant also provided VA Form 
5655, Financial Status Report, in December 2003, and a VA 
Form 
21-0518, Improved Pension Eligibility Verification Report, in 
April 2004, both in a timely fashion as requested by the RO.  
Accordingly, any fault on the part of the appellant is 
minimal, and there is no legal bar to entitlement to waiver 
based on her actions related to the creation of the 
overpayment.  See 38 U.S.C.A. § 5302(c) (West 2002); see also 
38 C.F.R. § 1.965(b)

In her December 2003 VA Form 5655, Financial Status Report, 
the appellant reported $58,000.00 in cash assets, monthly 
income totaling $736.00, and monthly expenses totaling 
$652.00.  In her April 2004 VA Form 21-0518, Improved Pension 
Eligibility Verification Report, the appellant reported 
$470.00 in monthly Social Security Administration (SSA) 
benefits; $1,800.00 in interest bearing savings accounts; 
$3,050.00 annually in total interest and dividends; and 
$29,500.00 in certificates on deposit.  In her August 2004 VA 
Form 21-0571, Application for Exclusion of Children's Income, 
she noted that her monthly expenses had increased to $780.00.  

Accordingly, the appellant's financial picture has changed to 
some degree between the initial December 2003 Financial 
Status Report, and the most recent August 2004 financial 
documentation.  However, careful consideration of the 
evidence of record does not show that recovery of the 
overpayment in question would be against the principles of 
equity and good conscience.  The financial documents of 
record continue to show that she has sufficient monies in 
savings with which to repay the assessed debt.  To that end, 
the $470.00 in monthly SSA benefits, and the monthly share of 
the total interest and dividends on her liquid assets, 
approximately $254.00, totals $724.00.  This income, which 
assumes that the principal of $31,300 remains untouched as 
deposited, nearly meets her $780.00 monthly expenses.  

Ultimately, the fact remains that the appellant has over 
$30,000 in liquid assets with which she could satisfy the 
overpayment, and while she claimed in her July 2004 notice of 
disagreement that repayment would result in undue hardship, 
she has provided no evidence that this is the case.  Although 
it has not been shown that the appellant changed financial 
positions to her detriment in reliance on the debt amount in 
question, the appellant also has not shown how she would not 
be unjustly enriched if the waiver were to be granted.  
Finally, and perhaps most critically, death pension is 
provided to a surviving spouse of a veteran subject to the 
surviving spouse's annual income.  It is intended to provide 
financial means on which to live in cases where a surviving 
spouse's income falls below a certain minimum.  See generally 
38 C.F.R. § 3.23.  In this case, the surviving spouse's 
income clearly exceeded the established minimum.  Thus, 
denials of a wavier of recovery of overpayment would not 
defeat the purpose of the existing benefit.  For these 
reasons, waiver of recovery of the overpayment of VA death 
pension benefits, in the amount of $640.00, is not warranted.


ORDER

Waiver of recovery of overpayment of death pension benefits, 
in the amount of $640.00, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


